Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 18, 2019

                           No. 04-18-00889-CR & 04-18-00890-CR

                                     Sergio MARTINEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR10879 & 2015CR0880
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
       Appellant’s brief was due March 29, 2019, but was not filed. This court notified
appellant’s counsel, Jerry Valdez Jr., of the deficiency on April 3, 2019. See TEX. R. APP. P.
38.8(b)(2). Counsel did not respond to our notice and no brief has been filed.

        We therefore ORDER Jerry Valdez Jr. to file the appellant’s brief in this court on or
before May 20, 2019. If the brief is not filed on or before the date ordered, we will abate this
appeal and remand the case to the trial court for a hearing to determine whether appellant or his
counsel has abandoned the appeal. Moreover, if counsel fails to file appellant’s brief or an
extension by the date ordered, he may be ordered to appear and show cause why he should not be
held in contempt of this court or otherwise sanctioned.

       We order the clerk of this court to serve this order on Jerry Valdez Jr. by first class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery.



                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court